Title: To George Washington from Colonel Ann Hawkes Hay, 5 October 1777
From: Hay, Ann Hawkes
To: Washington, George



Sir.
Sunday 4 O’Clock P.M. Haverstraw [N.Y.] October 5th 1777

I think it my Duty to inform you, that Yesterday the Enemy’s Fleet consisting of four large Ships of War a Considerable Number of Armed Vessels and Eight Transport with forty flatt Bottom Boats came up as far as Tarry Town, this Morning they came up into the Bay opposite this Place and are now landing their Troops at Verplank’s Point, no Opposition has yet been made on our Part, the Shipping are at Anchor below the Point.
I have called out the Militia but as we are but a handfull of Men, I thought proper to imploy them in driving off the Stock & watching the Motions of the Enemy which is all I can do till Supports arrive but I know not to what Quarter to send for Assistance unless the Jersey Militia could be sent forward from the Eastern part of that State. I am Your Excellency’s most Obt Humble Servt

A. Hawkes Hay

